



Form 10-K [ntnx-07312019x10kxq419.htm]


Exhibit 10.31


CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS
([***]), HAS BEEN OMITTED BECAUSE
THE INFORMATION (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.


FIRST AMENDMENT
(1745 TECHNOLOGY DRIVE)
THIS FIRST AMENDMENT (this "First Amendment") is made and entered into as of
September 5, 2018, by and between HUDSON CONCOURSE, LLC, a Delaware limited
liability company ("Landlord"), and NUTANIX, INC., a Delaware corporation
("Tenant").
RECITALS
A.
Landlord and Tenant are parties to that certain Office Lease dated April 4, 2018
(the "Lease"). Pursuant to the Lease, Landlord has leased to Tenant space
containing a total of approximately 58,714 rentable square feet (collectively,
the "Premises") on the fifth (5th) and sixth (6th) floors of the building
commonly known as 1745 Technology Drive located at 1745 Technology Drive, San
Jose, California 95110 (the "Building").

B.
The parties wish to expand the Premises to include that certain space containing
approximately 29,357 rentable square feet and known as Suite No. 700 located on
the seventh (7th) floor of the Building and shown on Exhibit A attached hereto
(the "Suite 700 Must Take Space"), on the following terms and conditions.

NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:
1.
Suite 700 Must Take Space. 

6.1
Effective Date of Suite 700 Must Take.  Effective as of the Suite 700 Expansion
Effective Date (defined in Section 1.2 below), the Premises shall be increased
by the addition of the Suite 700 Must Take Space.  The term of the Lease for the
Suite 700 Must Take Space (the "Suite 700 Expansion Term") shall commence on the
Suite 700 Expansion Effective Date and, unless extended (pursuant to Section 2
of Exhibit "E" to the Lease) or sooner terminated in accordance with the Lease,
end on the Expiration Date (i.e., May 31, 2024).  From and after the Suite 700
Expansion Effective Date, the Suite 700 Must Take Space shall be subject to all
the terms and conditions of the Lease except as provided herein.  Except as may
be expressly provided herein, (1) no representation or warranty made by Landlord
with respect to the Premises shall apply to the Suite 700 Must Take Space, (2)
Tenant shall not be entitled to receive, with respect to the Suite 700 Must Take
Space, any allowance, free rent or other financial concession granted with
respect to the Premises, and (3) the Suite 700 Must Take Space shall be accepted
by Tenant in its configuration and condition existing on the date hereof (or,
subject to Section 1.10 below, in such other configuration and condition as the
existing tenant thereof may cause to exist in accordance with its lease),
without any obligation of Landlord to perform or pay for any alterations to the
Suite 700 Must Take Space, and without any representation or warranty regarding
the configuration or condition of the Suite 700 Must Take Space.

6.2
Suite 700 Expansion Effective Date.  As used in this Section 1, "Suite 700
Expansion Effective Date" means the date upon which Landlord delivers possession
(if ever and pursuant to the Lease, as amended hereby) of the Suite 700 Must
Take Space to Tenant free from occupancy by any party (including, without
limitation, free of any such parties' personal property), which delivery date is
anticipated to be no later than April 1, 2019 (the "Suite 700 Target Delivery
Date").  The adjustment of the Suite 700 Expansion Effective Date and,
accordingly, the postponement of Tenant's obligation






--------------------------------------------------------------------------------





to pay rent for the Suite 700 Must Take Space, shall be Tenant's sole remedy if
the Suite 700 Must Take Space is not delivered to Tenant in accordance with the
terms hereof as of the Suite 700 Target Delivery Date. Notwithstanding any
contrary provision of the Lease, any delay or failure to deliver the Suite 700
Must Take Space shall not be a Landlord default nor subject Landlord to any
liability for any loss or damage resulting therefrom or entitle Tenant to any
credit, abatement or adjustment of rent or other sums payable under the Lease;
provided, however, that Landlord shall not lease the Suite 700 Must Take Space
to anyone other than Tenant and Landlord shall not extend the Suite 700 Existing
Lease (defined below).
6.3
Confirmation Letter.  At any time after the Suite 700 Expansion Effective Date,
Landlord may deliver to Tenant a notice substantially in the form of Exhibit B
attached hereto, as a confirmation of the information set forth therein.  Tenant
shall execute and return (or, by written notice to Landlord, reasonably object
to) such notice within ten (10) business days after receiving it.

6.4
Base Rent.  With respect to the Suite 700 Must Take Space, commencing on the
Suite 700 Expansion Effective Date and continuing during the Suite 700 Expansion
Term, Tenant shall pay Base Rent at the same then applicable annual rate per
square foot as described in the rent table depicted in Section 1.4 of the Lease
(as thereafter increased annually pursuant to such rent table).  Notwithstanding
the foregoing, Base Rent for the Suite 700 Must Take Space shall be abated for
the first (2) full months of the Suite 700 Expansion Term; provided, however,
that if a Default exists when any such abatement would otherwise apply, such
abatement shall be deferred until the date, if any, on which such Default is
cured. All such Base Rent shall be payable monthly by Tenant in accordance with
the terms of the Lease provided, however, that the installment of Base Rent for
the third full calendar month for which Base Rent is payable hereunder and the
installment of Additional Rent for Expenses and Taxes for the third full
calendar month for which such Additional Rent is payable hereunder shall be paid
upon Tenant's execution and delivery of this First Amendment.

6.5
Tenant's Share.  With respect to the Suite 700 Must Take Space during the Suite
700 Expansion Term, Tenant's Share shall be 12.8584%.

6.6
Expenses and Taxes.  With respect to the Suite 700 Must Take Space during the
Suite 700 Expansion Term, Tenant shall pay for Tenant's Share of Expenses and
Taxes in accordance with the terms of the Lease.

6.7
Improvements to the Suite 700 Must Take Space.  Following the Suite 700
Expansion Effective Date, Tenant shall be entitled to perform improvements to
the Suite 700 Must Take Space, in accordance with the Work Letter attached to
the Lease as Exhibit B, provided that (i) the Allowance for the Suite 700 Must
Take Space shall be $733,925.00 (based upon $25.00 per rentable square foot of
the Suite 700 Must Take Space) and may be used at Tenant's election for
improvements to the Suite 700 Must Take Space and/or to the original Premises
(i.e., Suite 500 and Suite 600), and (ii) if Tenant fails to use the entire
Allowance (as calculated under this Section 1.7) by December 31, 2020, the
unused amount shall revert to Landlord and Tenant shall have no further rights
with respect thereto.

6.8
Parking.  During the Suite 700 Expansion Term with respect to the Suite 700 Must
Take Space, Tenant shall be entitled to use an additional eighty-eight (88)
unreserved parking spaces in the Parking Facility in accordance with the terms
of the Lease.

6.9
Existing Tenant.  The parties acknowledge and agree that Landlord has previously
leased the Suite 700 Must Take Space to a third party (such party, and any
successor or assignee thereto, the "Suite 700 Existing Tenant") for a lease term
extending through March 31, 2019 (the "Suite 700 Existing Lease").  If the
Suite 700 Existing Tenant fails to surrender possession of the Suite 700 Must
Take Space by the expiration of the Suite 700 Existing Lease, then Landlord
shall use commercially reasonable efforts to recover possession of the Suite 700
Must Take Space from the Suite 700 Existing Tenant as soon thereafter as
reasonably possible (including, if necessary in Landlord's reasonable judgement,
by commencing and pursuing an unlawful detainer).

6.10
Walk Through of the Suite 700 Must Take Space. Landlord shall use commercially
reasonable efforts, subject to the rights of the Suite 700 Existing Tenant under
the Suite 700 Existing Lease, to






--------------------------------------------------------------------------------





schedule and perform, at least 90 days before the Suite 700 Target Delivery
Date, a walk-through of the Suite 700 Must Take Space during which
representatives of Landlord and Tenant may identify any leasehold improvements
in the Suite 700 Must Take Space that (a) Landlord may have the right, under the
Suite 700 Existing Lease, to require the Suite 700 Existing Tenant to remove,
and (b) Tenant wishes not to be removed or to be removed. If Tenant provides to
Landlord, within 15 days after the walk-through, a notice (a "Non-Removal
Notice") identifying any leasehold improvements in the Suite 700 Must Take Space
that Tenant does not wish to be removed before the Suite 700 Expansion Effective
Date, then Landlord shall use commercially reasonable efforts to enforce any
rights it may have under the Suite 700 Existing Lease to require the Suite 700
Existing Tenant to not perform such removal obligations, or, if applicable, to
waive any such rights to cause the Suite 700 Existing Tenant to perform such
removal obligations. Landlord shall within 10 business days after receiving
Tenant's Non-Removal Notice, notify Tenant whether removal of the item(s)
specified in Tenant's Non-Removal Notice shall be required of Tenant upon the
expiration or earlier termination of the Lease; provided that in any event,
Landlord shall not require the removal of Building-standard office improvements.
6.11
Increased Security Deposit. Concurrently with Tenant's execution of this First
Amendment, Tenant shall deposit with Landlord an additional $90,713.13, for a
total Security Deposit under the Lease, as amended herein, of $301,035.89.
Landlord shall continue to hold the Security Deposit, as increased herein, in
accordance with the terms and conditions of Section 21 of the Lease.

2.
California Civil Code Section 1938. Pursuant to California Civil Code § 1938,
Landlord hereby states that the Suite 700 Must Take Space has not undergone
inspection by a Certified Access Specialist (CASp) (defined in California Civil
Code § 55.52). Accordingly, pursuant to California Civil Code § 1938(e),
Landlord hereby further states as follows: "A Certified Access Specialist (CASp)
can inspect the subject premises and determine whether the subject premises
comply with all of the applicable construction-related accessibility standards
under state law. Although state law does not require a CASp inspection of the
subject premises, the commercial property owner or lessor may not prohibit the
lessee or tenant from obtaining a CASp inspection of the subject premises for
the occupancy or potential occupancy of the lessee or tenant, if requested by
the lessee or tenant. The parties shall mutually agree on the arrangements for
the time and manner of the CASp inspection, the payment of the fee for the CASp
inspection, and the cost of making any repairs necessary to correct violations
of construction-related accessibility standards within the premises". In
accordance with the foregoing, Landlord and Tenant agree that if Tenant requests
a CASp inspection of the Suite 700 Must Take Space, then Tenant shall pay (i)
the fee for such inspection, and (ii) the cost of making any repairs necessary
to correct violations of construction-related accessibility standards within the
Suite 700 Must Take Space; provided, that, if Tenant is required to obtain such
CASp inspection by applicable Law or to avoid any penalty imposed under
applicable Law, then the cost of and obligation for making any repairs necessary
to correct violations of construction-related accessibility standards within the
Premises shall be governed by the provisions of the Lease.

3.
Package HVAC Units. In the event Tenant desires to utilize any existing
dedicated heating, ventilation and air conditioning units ("Package Units")
within the Premises, or installs, as an Alteration, new Package Units within the
Premises, the plans and specifications for any Package Units shall be subject to
Landlord's reasonable approval. If Tenant elects to utilize or install Package
Units within the Premises, Tenant shall also install, at Tenant's sole cost and
expense, separate meters or at Landlord's option, sub-meters, in order to
measure the amount of electricity furnished to such Package Units and Tenant
shall be responsible for Landlord's actual cost of supplying electricity to such
units as reflected by such meters or sub-meters, which amounts shall be payable
on a monthly basis as Additional Rent. Tenant shall be responsible for
maintenance and repair of the Package Units pursuant to Section 25.5 of the
Lease and such units may be subject to removal by Tenant upon the expiration or
earlier termination of the Lease pursuant to Section 25.5 of the Lease.

4.
Signage. Landlord, at Landlord's sole expense, shall include Tenant's name in
any tenant directory located in the lobby on the first floor of the Building.

5.
Surrender. Except as required under Section 23 of the Original Lease (regarding
removal of Lines) and except as required under Section 25.5 of the Original
Lease and Section 3 above (regarding Units and Package Units), upon the
expiration or earlier termination of the Lease, as amended hereby, Tenant shall
surrender possession of the original Premises (i.e., Suite 500 and Suite 600) to
Landlord in as good condition and repair as exists






--------------------------------------------------------------------------------





as of the date of this First Amendment, except for reasonable wear and tear,
casualty, condemnation and repairs that are Landlord's express responsibility
hereunder. Additionally, (a) in the event any Alterations are installed by
Tenant in the Premises (i.e., in the original Premises or in the Suite 700 Must
Take Space) after the date of this First Amendment which are not approved by
Landlord, Tenant shall remove such non-approved Alterations upon the expiration
or earlier termination of the Lease and repair any damage associated with such
removal, and (b) in the event Alterations are installed by Tenant in the
Premises after the date of this First Amendment (including, without limitation,
any Tenant Improvement Work to be installed in the original Premises and/or the
Suite 700 Must Take Space by Tenant in accordance with the Work Letter attached
to the Lease as Exhibit B), which are approved by Landlord, Tenant shall not be
required to remove such Tenant Improvement Work or Alterations upon the
expiration or earlier termination of the Lease (other than non-Building standard
office improvements identified by Landlord at the time of Landlord's approval of
such Tenant Improvement Work or Alterations). Furthermore, with regard to the
Suite 700 Must Take Space, Tenant shall remove any non-Building standard office
improvements specified by Landlord for removal in Section 1.10 above. For
clarity, nothing contained in this Section 5 shall be construed to limit
Tenant's obligation to remove the Lines, Units, or Package Units upon the
expiration or earlier termination of the Lease.
6.
Miscellaneous.

6.1
This First Amendment and the attached exhibits, which are hereby incorporated
into and made a part of this First Amendment, set forth the entire agreement
between the parties with respect to the matters set forth herein. There have
been no additional oral or written representations or agreements. Tenant shall
not be entitled, in connection with entering into this First Amendment, to any
free rent, allowance, alteration, improvement or similar economic incentive to
which Tenant may have been entitled in connection with entering into the Lease,
except as may be otherwise expressly provided in this First Amendment.

6.2
Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.

6.3
In the case of any inconsistency between the provisions of the Lease and this
First Amendment, the provisions of this First Amendment shall govern and
control.

6.4
Submission of this First Amendment by Landlord is not an offer to enter into
this First Amendment but rather is a solicitation for such an offer by Tenant.
Landlord shall not be bound by this First Amendment until Landlord has executed
and delivered it to Tenant.

6.5
Capitalized terms used but not defined in this First Amendment shall have the
meanings given in the Lease.

6.6
Tenant shall indemnify and hold Landlord, its trustees, members, principals,
beneficiaries, partners, officers, directors, employees, mortgagee(s) and
agents, and the respective principals and members of any such agents harmless
from all claims of any brokers in connection with this First Amendment other
than Savills Studley, claiming to have represented Tenant in connection with
this First Amendment. Tenant acknowledges that any assistance rendered by any
agent or employee of any affiliate of Landlord in connection with this First
Amendment has been made as an accommodation to Tenant solely in furtherance of
consummating the transaction on behalf of Landlord, and not as agent for Tenant.

6.7
This First Amendment may be executed in any number of duplicate originals, all
of which shall be of equal legal force and effect. Additionally, this First
Amendment may be executed in counterparts, but shall become effective only after
each party has executed a counterpart hereof; all said counterparts when taken
together, shall constitute the entire single agreement between the parties. This
First Amendment may be executed by a party’s signature transmitted by portable
document format ("pdf") or email or by a party's electronic signature
(collectively, "pdf Signatures"), and copies of this First Amendment executed
and delivered by electronic means or originals of this First Amendment executed
by pdf Signature shall have the same force and effect as copies hereof executed
and delivered with original wet signatures. All parties hereto may rely upon
emailed or pdf Signatures as if such signatures were original wet signatures.
Any party executing and delivering this First Amendment by pdf or






--------------------------------------------------------------------------------





email shall promptly thereafter deliver a counterpart signature page of this
First Amendment containing said party’s original signature. All parties hereto
agree that a pdf or emailed signature page or a pdf Signature may be introduced
into evidence in any proceeding arising out of or related to this First
Amendment as if it were an original wet signature page.
6.8
Landlord and Tenant hereby acknowledge that in the event the Lease terminates
pursuant to Section 2.3 of the Lease, this First Amendment shall likewise be
terminated.

[Signatures are on the following page]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Landlord and Tenant have duly executed this First Amendment
as of the day and year first above written.
 
LANDLORD:
 
 
 
 
 
 
 
 
HUDSON CONCOURSE, LLC,
a Delaware limited liability company
 
By:
Hudson Pacific Properties, L.P.,
a Maryland limited partnership,
its sole member
 
 
By:
Hudson Pacific Properties, Inc.,
a Maryland corporation,
its general partner
 
 
 
By:      /s/ Mark. T. Lammas                     
 
 
 
Name: Mark. T. Lammas
 
 
 
Title:
Chief Operating Officer,
Chief Financial Officer & Treasurer
 
 
 
 
 
 
TENANT:
 
 
 
 
 
 
 
 
NUTANIX, INC., a Delaware corporation,
By:      /s/ Kenneth Long                                      
Name: Kenneth Long
 
Title:
VP, Corporate Controller
Chief Accounting Officer






--------------------------------------------------------------------------------







EXHIBIT A
THE SUITE 700 MUST TAKE SPACE


[***]









--------------------------------------------------------------------------------





EXHIBIT B
CONFIRMATION LETTER
_____________________, 20__
To:
_______________________

_______________________
_______________________
_______________________
Re:    First Amendment (the "First Amendment") dated ______________, 2018,
between HUDSON CONCOURSE, LLC, a Delaware limited liability company
("Landlord"), and NUTANIX, INC., a Delaware corporation ("Tenant"), concerning
Suite 700 on the seventh (7th) floor (the "Premises") of the building located at
1745 Technology Drive, San Jose, California.
Dear _________________:
In accordance with the Lease, Tenant accepts possession of the Suite 700 Must
Take Space and confirms the following:
1.
The Suite 400 Expansion Delivery Date is _____________ and the Expiration Date
is May 31, 2024.

2.
The exact number of rentable square feet within the Suite 700 Must Take Space is
_________ square feet, subject to Section 2.1.1 of the Lease.

3.
Tenant's Share, based upon the exact number of rentable square feet within the
entire Premises, is ____________%, subject to Section 2.1.1 of the Lease.

Please acknowledge the foregoing by signing all three (3) counterparts of this
letter in the space provided below and returning two (2) fully executed
counterparts to my attention.
 
"Landlord":
_______________________________,
a ________________________
By:                                                      
Name:                                                      
Title:                                                      
Agreed and Accepted as of _________, 20  .
"Tenant":
_______________________________,
a ________________________
By:                                                      
Name:                                                      
Title:                                                      
 






